Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 11, 2021 has been entered.
The examiner had previously indicate that claims 26-27 were allowable. However after further consideration the examiners has raised a new grounds of rejection. 
 Status of the Claims
	Claims 26-27, 34-35, and 37-43 are currently pending and presented for examination on the merits.
	Applicant's Amendment filed on May 11, 2021 has been received and entered into
the present application.
	Claims 26-27, and 34-35 are amended.
	Claims 37-43 are new.
  New Rejection Due to Claim Amendments 
Claim Rejections - 35 USC § 112(a)-Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-27, 34-35, and 37-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of enhancing memory function working memory and spatial cognition in mice young offspring having a GRK5 deficiency comprising administering a therapeutically effective amount of AAD23, wherein the therapeutically effective amount is about 2 mg/kg to 3 mg/kg, does not reasonably provide enablement for a method for delaying onset of progressive memory decline, the method comprising administering to a patient identified as being at risk of developing a condition characterized  by progressive memory decline based on a GRK5 deficiency, prior to onset of the condition a therapeutically effective amount of AAD23, wherein the patient has not been diagnosed as currently experiencing Alzheimer’s disease, Parkinson’s disease, Huntington’s disease or dementia at the time of administration of AAD23.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
In this regard, the application disclosure and claims have been compared per the factors indicated in the decision In re Wands, 8 USPQ2d 1400 (Fed. Cir., 1988) as to undue experimentation. The factors include:
1) the nature of the invention;
2) the breadth of the claims;
3) the predictability or unpredictability of the art;
4) the amount of direction or guidance presented;
5) the presence or absence of working examples;
6) the quantity of experimentation necessary;
7) the state of the prior art; and,

The relevant factors are addressed below in the basis of comparison of the disclosure, the claims, and the state of the prior art in the assessment of undue experimentation.
Note that the specification must be enabling as of the filing date. MPEP §2164.05(a). In the instant case, the filing date is March 3, 2017, the date of U.S. Provisional Patent Application No. 62/467,024.
As set forth in In re Marzocchi et al., 169 USPQ 367 (CCPA 1971):
"[A] [s]pecification disclosure which contains the teachings of manner and process of making and using the invention in terms corresponding to the scope to those used in describing and defining subject matter sought to be patented must be taken as in compliance with the enabling requirements of first paragraph of 35 U.S.C. 112, unless there is reason to doubt the objective truth of statements contained therein which must be relied on for enabling support; assuming that sufficient reasons for such doubt exists, a rejection for failure to teach how to make and/or use will be proper on that basis, such a rejection can be overcome by suitable proofs that teaching contained in the specification is truly enabling." 
Applicant’s invention is directed to a method for delaying onset of progressive memory decline, the method comprising administering to a patient identified as being at risk of developing a condition characterized  by progressive memory decline based on a GRK5 deficiency, prior to onset of the condition a therapeutically effective amount of AAD23, wherein the patient has not been diagnosed as currently experiencing Alzheimer’s disease, Parkinson’s disease, Huntington’s disease or dementia at the time of administration of AAD23. Applicant demonstrates in the as-filed specification behavioral testing using a GAP mice models and administered oral 2-3 mg/kg of AAD23. Based on the data applicant concluded no significant differences were identified between any groups for open field, balance beam, string agility and elevated plus maze tests, indicating these animals were not impaired for their sensorimotor function and anxiogenic tendencies. However, for the two tasks that measure mnemonic 
As of the time of filing, the method for delaying onset of progressive memory decline, the method comprising administering to a patient identified as being at risk of developing a condition characterized  by progressive memory decline based on a GRK5 deficiency, prior to onset of the condition a therapeutically effective amount of AAD23, wherein the patient has not been diagnosed as currently experiencing Alzheimer’s disease, Parkinson’s disease, Huntington’s disease or dementia at the time of administration of AAD23 was unknown and the prior art did not recognize that there was a mice model and active agent capable of delaying memory decline in a patient. Button et al. (Nat Rev Neurosci. 2013, vol. 14, pp. 365-376), which teaches that a study with low statistical power has a reduced chance of detecting a true effect and also reduces the likelihood that a statistically significant result reflects a true effect. Button teaches that the average statistical power of studies in the neurosciences is very low and the consequences of this include overestimates of effect size and low reproducibility of results (abstract). Previous analyses of studies using animal models have shown that small studies consist-ently give more favorable (that is, ‘positive’) results than larger studies78 and that study quality is inversely related to effect size [p.369, col. 2, para.5]. In order to examine the average power in neuroscience studies using animal models, we chose a representative meta-analysis that combined data from studies investigating sex differences in water maze per-formance (number of studies (k) = 19, summary effect size Cohen’s d = 0.49) and radial maze performance (k = 21, summary effect size d = 0.69)80. The summary effect sizes in the two d = 1.20 for n = 22, and d = 1.26 for n = 24) with 80% power — far larger than those indicated by the meta-analyses. These animal model studies were therefore severely underpowered to detect the summary effects indicated by the meta-analyses. Furthermore, the summary effects are likely to be inflated estimates of the true effects, given the problems associated with small studies described above [p.371, col. 1, para.1]. Low power is a problem in practice because of the normative publishing standards for producing novel, significant, clean results and the ubiquity of null hypothesis significance testing as the means of evaluat-ing the truth of research findings. As we have shown, these factors result in biases that are exacerbated by low power. Ultimately, these biases reduce the reproducibil-ity of neuroscience findings and negatively affect the validity of the accumulated findings [p.373, col.2, para.2]. Small, low-powered studies are endemic in neuroscience. Nevertheless, there are reasons to be optimistic. Some fields are confronting the prob-lem of the poor reliability of research findings that arises from low-powered studies. For example, in genetic epi-demiology sample sizes increased dramatically with the widespread understanding that the effects being sought are likely to be extremely small [p.374, col. 2, para. 3].  This, together with an increasing requirement for strong statistical evidence and independent replication, has resulted in far more reliable results. Moreover, the pressure for emphasiz-ing significant results is not absolute. For example, the Proteus phenomenon suggests that refuting early results can be attractive in fields in which data can be produced rapidly. Nevertheless, we should not assume that science is effectively or efficiently self-correcting. There is now substantial evidence that a large propor-tion 
Puzzo et al. (Biochem Pharmacol. 2014, vol. 88, pp.450-467) teach, “Although cognitive assays of mouse models can provide important information on the validity and efficacy of targets and compounds, it is important to keep in mind that these tasks are incomplete analogs of human cognition. A key limitation is that many cognitive functions are unique to humans or cannot be adequately measured in experimental models (e.g. WM related to language or math). Indeed, these differences might explain, at least in part, the recent high-profile clinical trial failures with drugs that showed promising efficacy in preclinical behavioral tasks. However, in the absence of practical alternatives, mouse models will continue to be essential for accessing AD-type pathology in vivo and testing therapeutic strategies. Cognitive assays will provide the most utility in combination with other experimental arms that support a strong mechanistic correspondence between behavior and molecular target” (p. 460-461, col.2-1, final paragraph).
Given that it was not known that method for delaying onset of progressive memory decline, the method comprising administering to a patient identified as being at risk of developing a condition characterized  by progressive memory decline based on a GRK5 deficiency, prior to onset of the condition a therapeutically effective amount of AAD23, there is no evidence to support that the instantly claimed method is enable, one of ordinary skill in the art would not be able to predict whether the a delay/prevent progressive memory decline  in a mice model would have been the same for any subject.  
MPEP §2164.03 states, "The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The 'amount of guidance or direction' refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004)...In applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required."
	"Nascent technology…must be enabled with a 'specific and useful teaching'. The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee's instruction. Thus, the public's end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology." Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004). See MPEP §2164.03.
As established supra, the method comprising administering to a patient identified as being at risk of developing a condition characterized by progressive memory decline based on a GRK5 deficiency, prior to onset of the condition a therapeutically effective amount of AAD23 was unpredictable at the time of the invention, given that the art recognized the complexity of progressive memory decline, and the lack of reliability of mice models in neurosciences, the art clearly lacked information in regards to predictability, accuracy, reliability and effectiveness of  the acceptable animal model. Thus, the method of treatment of the invention must be considered nascent, since the state of the art at the time of the invention did not recognize the claimed objective could be accomplished with any reasonable expectation of success. As a result, the amount of guidance required from Applicant necessarily is high, since Applicant cannot rely upon what is known in the art about the nature of the invention for such guidance. 

However, Applicant fails to provide adequate working examples for how to use the instantly claimed method. The enablement of the working examples provided in the specification demonstrates a method of enhancing memory function working memory and spatial cognition in mice young offspring having a GRK5 deficiency comprising administering a therapeutically effective amount of AAD23, wherein the therapeutically effective amount is about 2 mg/kg to 3 mg/kg is not representative of the breadth of the presently claimed subject matter. The fact that Applicant has exemplified the use of AAD23 in a small population of mice, alone does not address the high degree of variability in the art in terms of the pathophysiological differences among neuroscience. Applicant has also failed to provide any evidence, or describe any protocol, that addresses this variability in the art such that one of ordinary skill in the art would have been imbued with at least a reasonable expectation of success with the claimed method. 
The quantity of experimentation to use the claimed method encompassed by the claims would be an undue burden to one of ordinary skill in the medicinal, biological and pharmacological art, since the skilled artisan is given inadequate guidance for the reasons stated above. Even with undue burden of experimentation, there is not a reasonable expectation  et al., and Puzzo et al. Button et al. establishes that the average statistical power of studies in the neurosciences is very low and the consequences of this include overestimates of effect size and low reproducibility of results. Puzzo et al. establishes that although cognitive assays of mouse models can provide important information on the validity and efficacy of targets and compounds, it is important to keep in mind that these tasks are incomplete analogs of human cognition. The state of the art does not provide sufficient guidance to conclude that the instantly claimed method is enabled.  Since both reference disclosed the complexity of memory and spatial cognition in any subject.  While the lack of working examples cannot be the sole factor in determining enablement, the absence of substantial evidence commensurate in scope with the breadth of the presently claimed subject matter, in light of the unpredictable nature of the art and the absence of direction from Applicant, provides additional weight to the present conclusion of insufficient enablement in consideration of the Wands factors as a whole. 
The basis for the present rejection is not simply that experimentation would be required, since it is clear from the state of pharmaceutical, medical and chemical arts that experimentation in this art is not all uncommon, but that the level of experimentation required in order to practice these aspects of the invention in the absence of adequate enabling direction by Applicant would be undue. See In re Angstadt, 537 F.2d 498, 190 USPQ 214, 219 (CCPA 1976), which states, "The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.”
In view of the discussion of each of the preceding seven factors, the level of skill in the art is high and is at least that of a medicinal chemist or organic chemist with several years of experience in the art. 

Applicant is enabling for a method of enhancing memory function working memory and spatial cognition in mice young offspring having a GRK5 deficiency comprising administering a therapeutically effective amount of AAD23, wherein the therapeutically effective amount is about 2 mg/kg to 3 mg/kg, does not reasonably provide enablement for a method for delaying onset of progressive memory decline, the method comprising administering to a patient identified as being at risk of developing a condition characterized  by progressive memory decline based on a GRK5 deficiency, prior to onset of the condition a therapeutically effective amount of AAD23.

Conclusion
Rejection of claims 26-27, 34-35, and 37-43 is proper.
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAINA D MATOS NEGRON whose telephone number is (571)272-6013.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAINA D MATOS NEGRON/            Primary Examiner, Art Unit 1627